ORDER
The Court having considered the joint petition by the Attorney Grievance Commission of Maryland and Steve Nicholas Katsakis, Respondent, in which Respondent consents to be placed on inactive status by the Court, it is this 16th day of February, 1990
ORDERED, by the Court of Appeals of Maryland, that the Petition to be placed on inactive status from the practice of law be, and it is hereby granted, and that Steve Nicholas Katsakis, be placed on inactive status until such time as he is able to demonstrate that he has been restored to good health and capable of engaging in the competent practice of law, and it is further
ORDERED, that the clerk of this Court shall remove the name of Steve Nicholas Katsakis from the register of attorneys in this Court until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the State in accordance with Rule BV13.